Citation Nr: 1643878	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  04-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an effective date earlier than May 21, 2001, for the grant of service connection for lumbar spine degenerative joint/disc disease with intervertebral disc syndrome and lower extremity radiculopathy (low back disability).

4.  Entitlement to an effective date earlier than August 24, 2003, for the grant of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than August 24, 2003, for the grant of Chapter 35 Dependents' Educational Assistance (DEA) benefits.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1965 to October 1968 and from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a September 2002 rating decision, the RO declined to reopen previously denied claims for service connection for bilateral hearing loss and a skin disorder.  In August 2005, the Board reopened the claims and remanded them for additional development.  After completion of that development, the Board denied the claims in a September 2006 decision.  The Veteran appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claims back to the Board in February 2009.  The Board then remanded the claims for additional development consistent with the Court's ruling in September 2009.  In November 2012, the Board again denied the claims, but later vacated its decision and remanded the claims again in July 2013.  The basis for this action was that the Veteran had submitted additional argument which had been received by the Board but not associated with the claims file by the time the November 2012 decision was issued.

As part of the above adjudication, the Veteran testified at a Board hearing in May 2005 before a Veterans Law Judge (VLJ) who has since left the Board.  The Veteran declined the opportunity to testify at an additional hearing.

In addition to the above, the RO issued a September 2010 rating decision which granted service connection for a low back disability effective from May 21, 2001, and granted a TDIU and entitlement to DEA benefits effective from August 24, 2003.


FINDINGS OF FACT

1.  Bilateral hearing loss is not etiologically related to service.

2.  Dermatitis and folliculitis are not etiologically related to service.

3.  The Veteran did not appeal a September 1997 rating decision which denied service connection for a back disability, and did not request to reopen his claim until May 21, 2001.

4.  The Veteran filed a claim for a TDIU in December 2003, and it is not factually ascertainable that he was unemployed or marginally employed prior to August 24, 2003.

5.  Prior to August 24, 2003, the Veteran did not have total disability that was permanent in nature.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an effective date earlier than May 21, 2001, for the grant of service connection for lumbar spine degenerative joint/disc disease with intervertebral disc syndrome and lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date earlier than August 24, 2003, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date earlier than August 24, 2003, for DEA benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. § 3.807 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A.  Bilateral Hearing Loss

With respect to element (1), a current disability, hearing loss for VA purposes requires auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss - even if not sufficient hearing loss to be considered an actual ratable disability according to § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A January 2006 VA examination recorded pure tone thresholds consistent with hearing loss for VA purposes.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of the condition, the Veteran testified during his May 2005 Board hearing that he was exposed to noise from mortar attacks, heavy equipment, tanks and trucks.  His testimony is consistent with his Military Occupational Specialties (MOS) of heavy equipment repair and infantryman, and the Board finds it to be credible.  Therefore, element (2) has been met.

However, service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss.  The Veteran underwent several audiological examinations over the course of his two periods of service.  Notably, prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The values in parentheses represent thresholds converted to the ISO-ANSI standard.

During a June 1965 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-10 (-5)

During a September 1968 separation examination, the Veteran denied any history of hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

During an April 1974 enlistment examination for his second period of service, the Veteran again denied any history of hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15
LEFT
10
5
10
15
30

During a January 1978 separation examination, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
15
LEFT
15
10
10
-
30

Nevertheless, during a December 1982 reserve examination, the Veteran continued to deny any history of hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
20
LEFT
20
5
5
20
25

VA records dated April 1989 show the Veteran reported intermittent decreased left ear hearing.

Additional records show the Veteran underwent several audiometric tests over the next several years.  In May 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
35
LEFT
15
20
15
30
40

In April 1991, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
30
LEFT
10
10
15
35
40

In September 1992, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
35
LEFT
15
20
20
35
40

In November 1993, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
- 
30
LEFT
25
30
15
-
35

Additional records from November 1993 include diagnoses of low frequency conductive left ear hearing loss, and high frequency bilateral hearing loss.  Notably, these were diagnoses rendered by the treating physician, but the recorded thresholds do not meet the VA criteria for hearing loss.

In June 1995, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
30
LEFT
10
10
10
30
30

With respect to element (3), a nexus between the current hearing loss condition and service, the Veteran submitted a January 2003 private opinion from a registered nurse.  She stated that the Veteran had hearing loss due to the fact that no safety equipment was provided for the loud noises he experienced in service.

However, the January 2006 VA examiner stated that the Veteran had a record of fluctuations in his hearing thresholds, but the general pattern was one of normal hearing, including four years after service.  Though not specifically cited by the examiner, the Board also notes that left ear hearing loss was first shown in tests conducted from May 1990 through September 1992, with the June 1995 findings indicating normal hearing for VA purposes.  The examiner concluded that it was less likely than not that hearing loss was related to military service.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this instance, the Board finds that January 2006 VA examiner's opinion to be more probative in assessing the etiology of the Veteran's hearing loss.  First, the VA examiner was an audiologist, whereas the 2003 private opinion was from a registered nurse who reporting having experience in many fields, but not audiology.  Second, the VA examiner cited to the evidence of record, namely the audiometric tests from service and after service, to support his conclusion.  Although the private nurse indicated she reviewed the Veteran's service records, she did not reference any specific findings in her opinion.  For these reasons, the VA examiner's opinion is afforded greater probative value, and the overall weight of the competent medical evidence is against establishing a link between current hearing loss and service.

Notably, the claim was previously remanded to provide the Veteran with a more comprehensive VA examination, but the Veteran failed to appear for that examination.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has also considered whether a credible continuity of symptomatology has been established.  Claims for conditions identified as chronic under 38 C.F.R. § 3.309(a), including sensorineural hearing loss, can also be established if there is a showing of continuity of symptoms after discharge.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA treatment records dated August 2002 do show the Veteran reported a history of left ear hearing loss since 1974.  However, as noted above, the Veteran denied any symptoms of hearing loss on multiple service examinations, including the December 1982 reserve examination conducted four years after his discharge from active duty.  These records, generated during and shortly after service, have greater probative value than more recent statements regarding whether the Veteran experienced hearing loss following his discharge.  Therefore, a credible continuity of symptoms has not been established for hearing loss.

As the overall weight of the evidence is against finding a nexus between the current hearing loss condition and service, service connection for bilateral hearing loss is not warranted.

B.  Skin Disorder

With respect to element (1) of service connection, a current disability, VA treatment records from February 2004 include a diagnosis of chronic eczematous dermatitis, and a January 2006 VA examination diagnosed folliculitis.  Therefore, a current disability has been established.

With respect to element (2), an in-service incurrence, service treatment records from March 1975 include findings of a large lesion at the base of the sternum and a diagnosis of a possible cyst.  In October 1975, the Veteran as treated for a pruritic rash and diagnosed with tinea.  He was found to have a rash on his body in February 1977 and a rash in the groin area specifically in May 1977.  Therefore, element (2) has also been satisfied.

Post-service, a December 1982 reserve examination was normal.  In April 1989, the Veteran reported a rash on his chest, and the treating physician noted pitted chest cysts.  Additional records from May 1989 noted a few hyperpigmented macules on the chest that had resolved.

In March 2000, the Veteran reported having an itchy rash on his anterior chest since January 2000, after trying some new cologne.  He was diagnosed with probable irritant contact dermatitis with secondary changes.  VA records from February 2001 through April 2001 include diagnoses of dermatitis.

With respect to element (3), a link between the current conditions and service, a January 2006 VA examiner stated that folliculitis occurred very, very infrequently, and at most once a year.  His diagnosed anterior chest wall folliculitis was noted in March 1975, and examiner believed it represents the same areas of involvement long having cleared.  There was no evidence of current or recent activity, and the dermatitis treated in 2001 was a new development not related to service.

There is no competent medical evidence to refute this conclusion or to otherwise establish a link between the current skin conditions and service.  Notably, the claim was previously remanded to provide the Veteran with a more comprehensive VA examination, but the Veteran failed to appear for that examination.

The Board has considered whether the Veteran has a skin condition that is etiologically related to herbicide exposure in service.  However, the Veteran's diagnosed conditions, folliculitis and dermatitis, are not among those skin conditions listed as presumed to be associated with herbicides under 38 C.F.R. § 3.309(e), and there is no evidence to suggest such an association.

The Board has also considered the Veteran's statements that he has experienced continuous skin symptomatology since service.  However, his diagnosed conditions are also not among those conditions listed as "chronic" under 38 C.F.R. § 3.309(a).  Service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  See Walker, supra.

As the overall weight of the evidence is against finding a nexus between the current skin conditions and service, service connection for a skin disorder is not warranted.

II.  Earlier Effective Dates

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2015).

With respect to higher ratings, 38 C.F.R. § 3.400(o)(2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).


A.  Low Back Disability

The Veteran has filed multiple claims for service connection for a low back disability.  Notably, one such claim was denied in a September 1997 rating decision.  The Veteran did not appeal that decision, and therefore it became final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

On May 21, 2001, the Veteran again filed a claim for service connection for the low back, which was ultimately granted effective from the date this new claim was received.  This date was assigned in accordance with 38 C.F.R. § 3.400(r), noted above.  While the Board acknowledges that the Veteran had sought service connection for his low back much earlier than May 21, 2001, the Court has held that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  See also Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The regulations and precedents make clear that, when the Veteran is granted service connection for a previously denied claim, the earliest effective date will be the date the request to reopen that claim was received.

The Board has considered whether the Veteran submitted anything that could be construed as a claim for service connection for the low back in between the September 1997 rating decision and the May 2001 request to reopen.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  However, a review of the record does not reveal any submission that could be construed as such a claim.

For these reasons, an earlier effective date for the grant of service connection for a low back disability is not warranted.

B.  TDIU and DEA Benefits

The Veteran filed his claim for a TDIU in December 2003.  However, the rating decision granting TDIU assigned an effective date of August 24, 2003, which was the day after the last day of full-time employment as reported on the Veteran's VA Form 21-8940 (Application for TDIU).

Generally, a TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

The record contains conflicting information as to when the Veteran actually stopped working.  As noted above, he reported an August 2003 date in his TDIU application.  However, VA records from September 2003 clearly show the Veteran reported that he was still working, noting that he was "employed at a correctional facility" and "his job requires him to restrain prisoners at times."  In response to an inquiry from VA, the Department of Corrections which employed the Veteran stated in April 2004 that the Veteran was awarded long-term disability in November 2003 and was employed until December 2003.  In a March 2012 questionnaire, the Veteran reported being employed until February 2003.

In light of the above, an effective date earlier than August 24, 2003, for the grant of a TDIU is not warranted.  The only evidence to indicate that the Veteran was not employed in a full-time capacity prior to that date is his March 2012 questionnaire response that he stopped working in February 2003.  However, this response conflicts with the other evidence of record, namely the Veteran's own statements from his December 2003 TDIU application and his September 2003 VA records, as well as the information provided by his employer, and is therefore not credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements and inconsistency with other evidence of record).  As there is no credible evidence that he was not able to maintain gainful employment prior to August 24, 2003, an earlier effective date for his TDIU is not appropriate.

The award of DEA benefits under Chapter 35 is predicated upon the Veteran's TDIU.  38 U.S.C.A. § 3501(a); 38 C.F.R. § 3.807.  Because an earlier effective date for the TDIU is being denied, an earlier effective date for DEA benefits must also be denied.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with several notice letters informing him how to substantiate his claims for service connection and how to establish effective dates.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions. 

The Veteran's service connection claims were previously remanded to provide him with new examinations to determine the nature and etiology of his diagnosed conditions.  Those examinations were scheduled for August 2015, but the Veteran failed to appear for them.  In December 2015, the Veteran's representative requested that these examinations be rescheduled, but did not provide any reason for the Veteran's failure to appear.  When a claimant, without good cause, fails to report for an examination for an original or reopened claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  As seen above, the Board has rated the Veteran's service connection claims based upon the available evidence in light of his failure to appear for the August 2015 examinations without good cause.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to an effective date earlier than May 21, 2001, for the grant of service connection for lumbar spine degenerative joint/disc disease with intervertebral disc syndrome and lower extremity radiculopathy is denied.

Entitlement to an effective date earlier than August 24, 2003, for the grant of a TDIU is denied.


Entitlement to an effective date earlier than August 24, 2003, for the grant of DEA benefits under Chapter 35 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


